Citation Nr: 1750951	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-28 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a lower back disability.

2. Entitlement to service connection for skin cancer residuals.

3. Entitlement to service connection for a gastrointestinal disability (claimed as Barrett's esophagus).

4. Entitlement to service connection for diabetes mellitus, type 2.

5. Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

6. Entitlement to a rating in excess of 40 percent for peripheral neuropathy of the right lower extremity.

7. Entitlement to a rating in excess of 40 percent for peripheral neuropathy of the left lower extremity.
8. Entitlement to an effective date prior to May 27, 2015, for the grant of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from January 1963 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  December 2011, October 2014, August 2015 and March 2016 rating decisions issued by the RO. 

In his October 2013 and April 2016 Substantive Appeals, the Veteran requested to appear at a Board video-conference hearing. His hearing was scheduled for September 7, 2017. In September 2017, the Veteran cancelled his request for a Board hearing. 38 C.F.R. §  20.704(e).

The Veteran's appeal originally included the issues of service connection for PTSD and peripheral neuropathy of the lower extremities. In October 2014, the RO granted service connection for PTSD, peripheral neuropathy of the right lower extremity and peripheral neuropathy of the left lower extremity and assigned 50, 20 and 20 percent ratings, respectively, effective on January 31, 2011. The issues of service connection for PTSD and peripheral neuropathy of the lower extremities have been resolved. See Grantham v. Brown, 114 F.3d 1156   (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning the compensation level assigned for the disability).

The issues of entitlement to service connection for a right hand disability and a left hand disability were denied in the March 2016 rating decision. The Veteran filed a notice of disagreement to this rating action in June 2016. The electronic record indicates that the Agency of Original Jurisdiction (AOJ) is taking action on these issues. 

Although the matters are therefore within the Board's jurisdiction, they have not been certified for appellate review and the Board will not undertake review of the matters at this time. If the matters are not resolved in the Veteran's favor, the RO will certify the matter to the Board which will undertake appellate review of the RO's action. Manlincon v. West, 12 Vet. App. 238   (1999) (holding that the Board's  jurisdiction is triggered by the timely filing of a notice of disagreement); 38 C.F.R. § 19.35  (stating that certification is for administrative purposes only and does not confer or deprive the Board of jurisdiction over an issue).

VA has provided all appropriate notification and assistance to the Veteran in the development of the claims. The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for an appropriate medical inquiry. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.




The issues of service connection for diabetes mellitus, type 2; increased ratings for PTSD, peripheral neuropathy of the right lower extremity and peripheral neuropathy of the left lower extremity; and an earlier effective date for the grant of a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's current degenerative disc disease and degenerative arthritis of the lumbar spine is not attributable to disease or injury sustained during his period of service and degenerative arthritis of the lumbar spine was not manifest within one year of separation from service.

2. The Veteran does not have residual disability of skin cancer.

3. The Veteran's current gastrointestinal disability/Barrett's esophagus is not attributable to disease or injury sustained during his period of service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a lower back disability are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

2. The criteria for service connection for skin cancer residuals are not met. 38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

3. The criteria for service connection for gastrointestinal disability (claimed Barrett's esophagus are not met. 38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, degenerative arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As noted, degenerative arthritis is a chronic disease.  38 U.S.C.A. § 1101. Therefore, section 3.303(b) is potentially applicable.

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).


Lower Back Disability

The Veteran claims that he has a lower back disability that onset due to injury sustained in service. Service treatment records do not document complaints of, treatment for or diagnosis of a back disability. The January 1967 separation examination reflects that clinical evaluation of the spine was normal. 

A June 2006 private treatment record documents diagnoses of severe degenerative disc disease of the lumbar spine, L4-5 synostosis and low back pain. August 2007 x-ray report findings showed the Veteran had a congenitally fused L4-5 vertebrae. There was severe degenerative disc disease at L5-S1 with bridging anterior osteophytes with similar osteophytes noted at L3-4, L2 and L1. A September 2007 private treatment record reflects the Veteran's complaint of a one month history of low back pain with radiation to the right buttocks and leg. MRI findings showed L5-S1 disc protrusion with impingement of the traversing bilateral S1 and exiting bilateral L5 nerve roots. Multilevel spondylosis was less than optimally visualized to the Veteran's motion with varying central spinal canal and neural foraminal impingement.

An August 2014 Report of VA examination documents a diagnosis of degenerative arthritis of the lumbar spine. The Veteran reported that his lumbar spine disability onset from carrying a heavy radio pack during his period of service in Vietnam (1966-1967). There was no complaint of a specific injury. 

The examiner opined that the Veteran's lumbar spine disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness. The examiner noted the Veteran's complaint but observed that there was no history of back pain documented in the service treatment records. The examiner explained that there was no documentation of back pain in the evidence of record until the 2000's. The examiner noted there was no documentation of a history of back pain or treatment related thereto during the 1960's or 1970's and concluded any current back problems were not related to the Veteran's period of service. 

Though the Veteran has current degenerative arthritis of lumbar spine, the preponderance of the evidence is against a finding of a linkage between the onset of arthritis of the lumbar spine and a period of service. Rather, the evidence shows that the Veteran's current arthritis of the lumbar spine had no etiological relationship to event or incident of service origin, having onset many years after service (See August 2014 VA examination report).

This conclusion is probative as it is based on facts presented by both the service treatment records and the assertions made by the Veteran at the time of the VA examination. There is also no competent or credible evidence or opinion that suggests that there exists a medical relationship, or nexus, between any current degenerative arthritis of the lumbar spine and a period of the Veteran's service. 

Additionally, there is no evidence of lumbar spine arthritis in service. To determine that a chronic disease was shown in service, the disease identity must be established. 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1339. No examiner in service, or since, has established chronicity or an underlying chronic disease process in service. In sum, characteristic manifestations sufficient to identify the disease (arthritis) entity were not noted.  Further, there is no demonstration of continuity of symptomatology or evidence of arthritis within one year of separation from service. Thus, service connection cannot be awarded on a presumptive basis. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303(b), 3.307, 3.309.

Skin Cancer

The Veteran claims that he has skin cancer (residuals thereof) that onset due to event or incident of service. A January 1963 service treatment record documents a diagnosis of atopic dermatitis. Otherwise, service treatment records do not document complaints of, treatment for or diagnosis of skin cancer (residuals thereof). 

A December 2010 VA treatment record documents a past surgical history of skin cancer removal from the face. Objective examination was unremarkable.

The claim of service connection for skin cancer (residuals of) must be denied. Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. §§ 1110, 1131. The evidence establishes that the Veteran does not currently skin cancer or its residuals. Thus, there can be no valid claim for service connection. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran was not afforded a VA examination. On the facts of this case, however, an examination is not required. VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The claim does not meet these requirements for obtaining a VA medical opinion.  Because the weight of the evidence demonstrates no evidence of current skin cancer or residuals, no examination is required.     

Gastrointestinal Disorder/Barrett's Esophagus

The Veteran claims that he has a gastrointestinal disorder/Barrett's esophagus that onset due to injury sustained in service. Service treatment records do not document complaints of, treatment for or diagnosis of a gastrointestinal disorder. 

A December 2010 VA treatment record documents a past medical history of gastroesophageal reflux disease (GERD)/Barrett's esophagus. On examination, the examiner assessed history of GERD/Barrett's esophagus. The Veteran was advised to undergo endoscopy, if needed. The examiner noted that Protonix could be obtained if Omeprazole was unsuccessful in treatment of symptoms.

A June 2012 private gastroenterology treatment record reflects that the Veteran underwent esophagogastroduodenoscopy (EGD) for his Barrett's esophagus that was diagnosed in 2005. On examination, the impression was Barrett's esophagus 2005, endoscopically appearing Barrett's esophagus with negative biopsies for Barrett's esophagus 2006, Barrett's esophagus 2009. A July 2012 upper gastrointestinal (GI) endoscopy showed esophageal mucosal changes consistent with short-segment Barrett's esophagus.

The March 2016 report of VA esophageal conditions examination reflects diagnoses of GERD and Barrett's esophagus. The examiner noted that the Veteran's gastrointestinal disorders onset in 2005. The Veteran asserted that his gastrointestinal disorders onset due to consumption of contaminated foods and water during his period of service in Vietnam.

The examiner opined that the Veteran's claimed gastrointestinal disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness. The examiner explained that consumption of contaminated food and water would more than likely cause symptoms immediately after consumption. However, the Veteran's symptoms did not onset until approximately 40 years after his period of service. Thus, the examiner concluded that it was less likely consumption of contaminated foods and water in service was the cause of the Veteran's GERD.

Further, the examiner explained that GERD was usually multifactorial and risk factors include smoking, age, obesity, alcohol and caffeine intake. The examiner noted that the Veteran was over 70 years of age and obese and concluded these risks factors more than likely contributed to his history of GERD. The examiner concluded that it was less likely that the Veteran's GERD was related to his period of service given his other risk factors and the approximately 40 year difference between period of service and onset of symptoms. 

The examiner explained Barrett's esophagus was usually, if not always, associated with GERD. Given that the Veteran's GERD was not related to his period of service, his Barrett's esophagus was also less likely related to his period of service. 

Though the Veteran has current gastrointestinal disorders, the preponderance of the evidence is against a finding of a linkage between the onset of the gastrointestinal disorders and a period of. Rather, the evidence shows that the Veteran's current gastrointestinal disorders had no etiological relationship to the claimed consumption of contaminated foods and water during service, having onset many years after service (See March 2016 VA examination report).

This conclusion is probative as it is based on facts presented by both the service treatment records and the assertions made by the Veteran at the time of the VA examination. There is also no competent or credible evidence or opinion that suggests that there exists a medical relationship, or nexus, between any current gastrointestinal disorder and a period of the Veteran's service. 

The only other evidence supporting these claims are the various general lay assertions. The Veteran is not competent to establish that he has current skin cancer residuals or to link his lumbar spine arthritis and gastrointestinal disorders to service. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

The Veteran is not competent to diagnose any current skin cancer residuals or to establish that his current lumbar spine degenerative arthritis or gastrointestinal disorders onset as a result of service. The Veteran is not competent to offer opinion as to etiology of any current skin cancer residuals, lumbar spine arthritis or gastrointestinal disorders. The question regarding the diagnosis and etiology of such a disability is a complex medical issue that cannot to be addressed by a layperson. In that regard, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau.


ORDER

Service connection for a lower back disability is denied.

Service connection for skin cancer is denied.

Service connection for a gastrointestinal disability is denied.


REMAND

In November 2015 and June 2016, the Veteran submitted a Notice of Disagreement (NOD) with the August 2015 and March 2016 rating decisions that denied service connection for diabetes mellitus; assigned 70, 40 and 40 percent ratings for PTSD, peripheral neuropathy of the right lower extremity and peripheral neuropathy of the left lower extremity, respectively; and, assigned an effective day of March 27, 2015 for the award of a TDIU rating. The RO has not issued a statement of the case (SOC) and a remand is necessary. Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a SOC addressing the issues of entitlement to: service connection for diabetes mellitus, type 2; increased ratings for PTSD, peripheral neuropathy of the right lower extremity and peripheral neuropathy of the left lower extremity; and an earlier effective date for the grant of a TDIU rating. The Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.
 
Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


